                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 LACORAEY S. WILLS et al.,                   )
                                             )
                     Plaintiff,              )
                                             )
 v.                                          )   Case No. CIV–21–246–G
                                             )
 PREMIER TRADING AND                         )
 TRANSPORTATION LLC, et al.,                 )
                                             )
                     Defendants.             )

                                       ORDER

       Now before the Court is Defendants’ Motion to Dismiss (Doc. No. 4), which seeks

dismissal of claims asserted in Plaintiffs’ original Complaint (Doc. No. 1). On June 22,

2021, Plaintiffs timely filed an Amended Complaint (Doc. No. 10). See Fed. R. Civ. P.

15(a)(1)(B).   Plaintiffs’ Amended Complaint supersedes the original Complaint and

renders it of no legal effect. See Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th

Cir. 1991).

       Accordingly, Defendants’ Motion to Dismiss (Doc. No. 4) is DENIED as moot.

       IT IS SO ORDERED this 24th day of June, 2021.
